Citation Nr: 1125300	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, Type II (DM), and as secondary to service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension, coronary artery disease, and vision problems.  A video-conference hearing was held before the undersigned Veterans Law Judge in June 2008.  The Board previously remanded the case in August 2008 and June 2009 for additional development.

Following the June 2009 Board remand, the Appeals Management Center (AMC) issued a rating decision in November 2010 which granted service connection for coronary artery disease and bilateral pseudoaphakia.  Thus, these issues are no longer before the Board.  

The remaining claim of entitlement to service connection for hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  

The Veteran and his representative contend that in January 2010, when the Veteran last underwent a VA examination, he had not yet been service connected for coronary artery disease.  And, since it has been determined that the Veteran's coronary artery disease is service connected, it is now argued that the Veteran's hypertension has been aggravated by his coronary artery disease.  A remand was requested to obtain a medical opinion on this matter.

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, a medical opinion is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Veteran should be sent an updated VCAA letter as to the issue service connection for hypertension, to include as secondary to service-connected coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter pertaining to service connection for hypertension as secondary to service-connected coronary artery disease.  See 38 C.F.R. § 3.310.

2.  Then, request an addendum from the same examiner who conducted the September 2009 and January 2010 VA examinations.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's service-connected coronary artery disease either (a) caused or (b) aggravated his hypertension.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the September 2009/January 2010 VA examiner is not available, then a different examiner should be asked to review the claims folder and provide the requested opinion.

3.  After completion of the above, review the examination report.  If the requested examination does not include adequate responses to the specific opinion requested, the report must be returned to the examiner for corrective action.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

